711 N.W.2d 379 (2006)
474 Mich. 1102
Robert J. ROEHRIG, Plaintiff-Appellee,
v.
STATE AUTO MUTUAL INSURANCE COMPANY, Defendant-Appellant.
Docket No. 129301, COA No. 252742.
Supreme Court of Michigan.
April 5, 2006.
On order of the Court, the application for leave to appeal the July 5, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN, J., would grant leave to appeal to consider Judge GRIFFIN's Court of Appeals dissent.